Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 1 of 43




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.

  JORDAN BOAZ, an individual;

           Plaintiff,

  v.

  ADAMS COUNTY SCHOOL DISTRICT NO. 12, a Colorado school district, a/k/a Adams 12
  Five Star Schools,

  BOARD OF EDUCATION, ADAMS COUNTY SCHOOL DISTRICT NO. 12, a/k/a Adams
  12 Five Star Schools Board of Education;

  ERIC ENGLAND, individually and in his official capacity as a teacher with the District;

  KIM BRADY, individually, and in her official capacity as a principal at Horizon High School
  (“Horizon” or “HHS”), which is under the aegis of the District;

  KATIE ROMERO, individually and in her official capacity as an assistant principal at Horizon;

  CHRIS GDOWSKI, individually and in his official capacity as superintendent of the District;

  and

  PAMELA SMILEY, individually and in her official capacity as the former principal at Horizon;

           Defendants.


                                COMPLAINT WITH JURY DEMAND


        Plaintiff Jordan Boaz (“Boaz”), who appears individually, hereby respectfully files this action

  against the Defendants Adams 12 Five Star Schools (the “District”), Adams 12 Five Star Schools

  Board of Education (the “Board”), Eric England (“England”), Kim Brady (“Brady”), Katie

  Romero (“Romero”), Pamela Smiley (“Smiley) (collectively, “Defendants”), through the



                                               Page 1 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 2 of 43




  undersigned counsel of record Kishinevsky & Raykin, Attorneys at Law, and states on information

  and belief as follows.


                                      I.    NATURE OF THE CASE

          1.      This is a civil action seeking declaratory, injunctive and other appropriate equitable

  relief to enjoin and restrain the deprivation, under color of state law, of plaintiff's rights, privileges,

  and immunities guaranteed by the Constitution and law of the United States, as more fully

  hereinafter appears. This action seeks redress for violations of, and seeking redress under, federal

  law, including but not limited to the Equal Protection Clause of the Fourteenth Amendment to

  United States Constitution, 42 U.S.C. § 1983 and 42 U.S.C. § 1988; 20 U.S.C. § 1681-1688 (Title

  IX of the Education Amendments of 1972). All discriminatory conduct as alleged herein occurred

  in a public school setting.


                                II.        JURISDICTION AND VENUE

          2.      Jurisdiction is conferred upon this Honorable Court pursuant to 28 U.S.C. § 1331

  and is founded upon the deprivation, under color of State law, of plaintiff's rights, privileges and

  immunities guaranteed by the Constitution of the United States, and more particularly under the

  Fourteenth Amendment to the United States Constitution, 42 U.S.C. § 1983; 42 U.S.C. § 1988;

  and 20 U.S.C. § 1681-1688 (Title IX of the Education Amendments of 1972).

          3.      The Court has supplemental jurisdiction over the state-based claims below under

  28 U.S.C. § 1367(a) as these claims arise out of the same transactions and occurrences.

          4.      Plaintiff is a resident of Adams County, Colorado.

          5.      Adams County is a county located in Colorado. C.R.S. § 30-5-102.




                                                Page 2 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 3 of 43




         6.      The District is likewise located in Colorado and educates Colorado students in

  Adams County. The District is a resident of Adams County, Colorado. Colo. Const. Art. 9, § 2.

         7.      The Board controls instruction at District schools, as it pertains to matters relevant

  to this Complaint. See Colo. Const. Art. IX, § 15 (“control of instruction in the public schools of

  their respective districts”).    Pursuant to article IX, section 1(1), the constitutional framers

  contemplated general supervision to include direction, inspection, and critical evaluation of

  Colorado’s public education system from a statewide perspective, intended the State Board to

  serve as both a conduit of and a source for educational information and policy, and they intended

  the General Assembly to have broad but not unlimited authority to delegate to the State Board

  powers consistent with this intent. Bd. of Educ. of Sch. Dist. No. 1 in City & Cnty. of Denver v.

  Booth, 984 P.2d 639, 648 (Colo. 1999).

         8.      The remaining individual defendants are residents of Colorado, and all of them

  were District employees at the time of the alleged wrongdoings herein.

         9.      The wrongful acts alleged by Plaintiff occurred in whole or in part in Adams

  County, Colorado.

         10.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2).


                                  III.   FACTUAL ALLEGATIONS

         11.     On November 19, 2014, Ms. Pamela Boaz (“Ms. Pamela Boaz”), the Plaintiff’s

  mother, contacted Ms. Pamela Smiley (“Ms. Smiley”), the Horizon High School (“Horizon” or

  “HHS”) principal at the time, via email to inform Ms. Smiley that Mr. Eric England (“Mr.

  England”), one of Ms. Boaz’s teachers, had mimicked sex on his desk in class while reviewing the

  literary story Romeo and Juliet. Ms. Boaz also shared with Ms. Smiley that a male student told


                                              Page 3 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 4 of 43




  Ms. Boaz, “All Mr. England talks about is books and sex.” Ms. Boaz found Mr. England’s conduct

  of mimicking sex to be deeply offensive, and this was expressed through Ms. Pamela Boaz because

  Ms. Boaz was only a freshman in high school at the time.

          12.   By no later than November 19, 2014, Ms. Smiley, the District, the Board and other

  District representatives were placed on notice of Mr. England’s inappropriate conduct. There is

  no evidence that Ms. Smiley or the District took any action against Mr. England, that they

  investigated him or that they started a Title IX investigation. Ms. Smiley, the District and the

  Board were all deliberately indifferent to Mr. England’s conduct, to its gender-discriminatory

  character and to how it was affecting Ms. Boaz and other female students.

          13.   During the 2014-2015 school year, Ms. Boaz stayed after class to ask Mr. England

  a question. Mr. England asked Ms. Boaz if she minded him telling her about the first time he made

  out with someone. He described how the girl he was kissing slid her tongue into his mouth, that

  it was a new experience for him, and that he thoroughly enjoyed it. He emphasized how much he

  liked it.

          14.   During this school year, Mr. England would place his hands on Ms. Boaz’s back

  and shoulders in a way that made her feel very uncomfortable. She occasionally physically shook

  his hands off of her shoulders to avoid him doing it again. Given that this behavior was an

  unwanted touching, it was an assault against Ms. Boaz. This behavior by Mr. England would

  continue for the next several years while Ms. Boaz was at HHS.

          15.   On two separate occasions that Ms. Boaz can recall, Mr. England would unbutton

  his shirt and dramatically expose his shoulders, parts of his chest, and his stomach to his class




                                            Page 4 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 5 of 43




  while teaching. Mr. England would do this in response to sex scenes in books and would refer to

  himself as “sexy.” He also told the class not to let his shoulders distract them.

         16.     On September 28, 2015, Mr. England praised Ms. Boaz for being a great student

  and role model. On that date, he told Ms. Pamela Boaz that Ms. Boaz was a “role model,” and he

  called her “pleasant, intelligent and inspiring to her peers as well as the adults she encounters.”

  He further wrote, “I’m very proud of her. She is really propelling our staff in the right directions.

  She is an excellent listener, a free thinker, and someone whom her classmates & friends

  acknowledge as a source of knowledge and energy. Everyone who knows her here at HHS would

  say the same. I appreciate having her in class because she invariably sets the pace in a positive

  way for all other around her.”

         17.     During Ms. Boaz’s sophomore year in 2015-16, Mr. England told Ms. Boaz the

  story of losing his virginity. This was not done at Jordan’s request and was unwanted. He included

  that it took place during school, that it was the girl’s “first time,” and that he was scared of girls

  until he “did it.” This was a story that Mr. England was telling to students along with Ms. Boaz

  in the journalism newspaper room. It made Ms. Boaz deeply uncomfortable as a female about

  attending Mr. England’s classes.

         18.     In Ms. Boaz’s junior year during 2016-17, Mr. England went on an unusually long

  spiel during journalism class about leggings on girls, describing how it shows off their “asses” and

  that he has seen holes in the legging butt area on girls. This made Ms. Boaz deeply uncomfortable

  as a female about attending Mr. England’s classes.

         19.     In Ms. Boaz’s junior year, Mr. England told the story to several students in the

  journalism room of the time that he watched two freshman having sex in a Horizon hallway during



                                              Page 5 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 6 of 43




  his first year teaching at HHS. He also talked about teens in cars in the Horizon parking lot, saying

  he’s watched them doing the things they do (referring to sex). This made Ms. Boaz deeply

  uncomfortable as a female about attending Mr. England’s classes.

         20.     During Ms. Boaz’s junior year, in journalism, Mr. England informed the classmates

  who were present that he had watched a video of “Horizon students having sex” that had been

  presented to him by a former journalism student. This made Ms. Boaz deeply uncomfortable as a

  female about attending Mr. England’s classes.

         21.     At this same time, Mr. England shared a story with his journalism students about

  his meeting a woman who liked him, but he found her “fake boobs unattractive.” This made Ms.

  Boaz deeply uncomfortable as a female about attending Mr. England’s classes.

         22.     In September of 2017, during Ms. Boaz’s senior year, the AP English Literature

  (“AP Literature”) class was studying Ernest Hemingway’s Indian Camp, and Mr. England made

  very inappropriate comments regarding rape to the class. Specifically, Mr. England said, “It’s a

  little rough and gruff at first, and then maybe she starts to like it.” This so alarmed Ms. Boaz that

  she reached out to Mrs. Brady via email.

         23.     After this incident, on September 28, 2017, Ms. Boaz contacted Ms. Kim Brady

  (“Ms. Brady”), the principal at HHS, to voice a concern about Mr. England. Specifically, Ms.

  Boaz wrote to Ms. Brady: “A few days ago in English Mr. England made a concerning comment

  involving rape. I was initially shocked and angered but didn’t think to say anything, but as I think

  about it more, I feel like I should. It is possibly an overreaction, but I wouldn’t be saying anything

  if I didn’t think I should be. His comment involved rape being ‘rough and gruff at first’ and then

  he followed with ‘and maybe she starts to like it.’ The subject of rape began with a story we were



                                              Page 6 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 7 of 43




  reading, but his comment did not refer to the characters. His mentality on the issue (i.e. that girls

  may enjoy rape) scared me, and I thought I would say something, even if I am possibly out of line.

  Thank you, and I would really appreciate if Mr. England does not know that it was me who brought

  this to your attention.”

          24.     Ms. Boaz followed up by meeting with Ms. Brady, and informed Mrs. Brady about

  the incident where Mr. England had disclosed to Ms. Boaz the story of losing his virginity and Ms.

  Boaz told her specifically, “That’s NOT something I want to hear about!” Ms. Boaz also reported

  the incident from 2014 where he mimicked sex acts on a desk. Mrs. Brady told Ms. Boaz she

  would give Mr. England a warning to keep his conversations with students appropriate, and then

  if there was another incident she would do something.

          25.     Ms. Brady, as Principal of HHS and in her capacity as an agent of the District, knew

  by no later than September 28, 2017, that Mr. England’s conduct with respect to gender

  discrimination was an issue.

          26.     These were formal complaints made both orally and in writing via email to Ms.

  Brady pursuant to District Policy 8400(5.1) & (5.4). No written findings related to an investigation

  of these concerns was ever provided to Ms. Boaz or her parents, as is required by District Policy

  8400(5.5). This makes is clear that the District was engaged in an active practice and procedure

  of disregarding its own internal policies.

          27.     There is no evidence that Mr. England received any sanction related to this

  complaint, or if he was in fact “warned” by Ms. Brady. Ms. Brady did not initiate a Title IX

  investigation, nor any other investigation of Mr. England. She also did not place him on




                                               Page 7 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 8 of 43




  administrative leave. Ms. Brady acted with deliberate indifference in failing to protect Ms. Boaz,

  and this was part of a policy, practice or procedure at the District level.

         28.     In the fall semester of 2017, Mr. England took a picture of a student’s breasts in

  Journalism class with the journalism camera. This female student was not wearing a bra this day,

  and Mr. England stared for some time at the picture he took before deleting it and handing the

  camera to another student. Jordan’s peer from Journalism indicated that she reported the incident

  to Ms. Brady and also shared of the sexual jokes/stories. This peer told Jordan that Mrs. Brady

  indicated that sexual jokes don’t make someone a “creep” and that it is tough to be a woman in a

  newsroom. This peer’s name is Ms. Kaylei Howitt (“Ms. Howitt”).

         29.     In the fall semester of 2017, Ms. Boaz was taking an exam in AP Literature along

  with other students. During the exam, Mr. England placed a book on Ms. Boaz’s desk and

  whispered into her ear, “If you like sex, you should read this. They really get down and dirty in

  this one.” He went on to tell Ms. Boaz how explicit the sex scenes were. Ms. Boaz returned the

  book to his desk when she turned in her exam. Ms. Boaz refused to look at the book and didn’t

  therefore know the title. Ms. Boaz was still waiting for Ms. Brady to take some action against Mr.

  England, which was not happening.

         30.     In the fall semester of 2017, Mr. England played an animated video in class of two

  steaks having sex. It had no relation to content in the class curriculum. In fact, there was no

  discussion of it whatsoever after it ended, besides confused murmur among the students.

         31.     In October 2017, the AP Literature students were reading A Good Man is Hard to

  Find. Mr. England made the joke to class that: “Or as women tell me, ‘A hard man is good to




                                              Page 8 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 9 of 43




  find!’” Mr. England made this joke a minimum of three separate times, using different versions,

  beginning with “as my female colleagues tell me…” or “as the women think…”

         32.     In the fall semester of 2017, Mr. England drew a picture of breasts on the board in

  AP Literature, and then ‘grabbed and caressed’ them with his hands in front of students. After

  grabbing them, he told the class “just kidding, guys, they’re eyes,” and erased them.

         33.     Also in the fall semester of 2017, Mr. England referred to a student in his AP

  Literature class as a “stripper.” He began by describing what strippers wear, including “black

  clothes,” “leather jackets,” and “fishnet stockings.” He had perfectly described the outfit that a

  student in the classroom, Ms. Lily Do (“Ms. Do”), was wearing at the time. The class all turned

  to look at Ms. Do in response to his comments.

         34.     At this point, none of the Defendants had taken any action against Mr. England or

  initiated a formal investigation of any kind, including a Title IX investigation.

         35.     On October 17, Mr. England informed Ms. Boaz that she was doing “splendidly”

  in both of the classes she was taking with him. Ms. Boaz was concerned about her grade because

  she had missed some class time due to illness.

         36.     However, on November 15, less than one month after Mr. England informed Ms.

  Boaz how well she was doing in his class and after Ms. Boaz had brought Mr. England’s conduct

  to Ms. Brady, Mr. England wrote to other District officials – Mr. Ralph Garcia (“Mr. Garcia”) and

  Ms. Cassidy Gussman (“Ms. Gussman”), both of whom are disciplinary deans of students at HHS

  – to complain about Ms. Boaz. At no point prior to Ms. Boaz’s complaint about Mr. England to

  Ms. Romero had Mr. England ever accused Ms. Boaz of any kind of wrongdoing. He proceeded

  to accuse her, as co-editor of the HHS newspaper, of demonstrating defiance of authority,



                                              Page 9 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 10 of 43




   insubordination, and deception. He accused her of lying to him and encouraging others to do the

   same. He called her “conniving.” He wrote, “Jordan’s lying, deceit, dissent and insubordination

   are intolerable.” He claimed that Ms. Brady and Ms. Katie Romero (“Ms. Romero”), an HHS

   Assistant Principal and Mr. England’s sister, “are fully aware of this issue and have directed me

   to report Jordan’s deceitful actions and misbehavior to your office. Please take fully disciplinary

   measures with these incidents. She has become toxic to those staff members who respect our

   school, our Journalism program, their Journalism peers, and myself. As a class consequence, she

   is being demoted as co-editor; however, there are much more serious matters to address than her

   title in class. This student has become a severe problem to the program and other Journalism

   students and I hope you can deal with her strictly. My sincere and respectful Journalism students

   are absolutely troubled by her poor decision-making and deceitful leadership.”

          37.     At one point, Mr. England said to Ms. Boaz, “I asked everyone in the class and they

   all don’t like you.” He accused her of lying on a regular basis, even when she had proof to support

   what she was saying. Mr. England told her she was a bad leader, while he had previously praised

   her for the leadership skills she exemplified. He called her immature, childish, and told her she’s

   “just not good.” Due to the abuse Ms. Boaz suffered in the journalism class, she was forced to

   drop the class after she consulted with the school’s counselor. This was a disruption of Ms. Boaz’s

   access to education directly related to the abuse by Mr. England, and it was a painful decision to

   take since Ms. Boaz had put many hours into the school newspaper and loved journalism.

          38.     Based on Mr. England’s conduct and the emails he sent regarding Ms. Boaz, it was

   obvious that Mr. England was engaged in a pattern of deliberate discrimination and retaliation

   against Ms. Boaz. He brought the HHS deans, whose role is to discipline students, into the picture,



                                             Page 10 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 11 of 43




   and he retaliated against Ms. Boaz by demoting her. This retaliation hurt her academically and

   denied her academic opportunities. Additionally, Ms. Boaz had no history of any disciplinary

   violations at HHS.

          39.     At one point, and because of the ongoing behaviors being reported by Ms. Boaz to

   her parents, Ms. Pamela Boaz advised Ms. Boaz she would step in and discuss these concerns with

   Mr. England. Ms. Boaz proceeded to tell her mother that having her intervene would make it

   worse because Mr. England humiliates and mocks students who “run to their mommies” and

   inform them of what is occurring at school. Mr. England would often announce to the class that

   some student’s parents had complained.

          40.     On November 28, 2017, Ms. Boaz emailed Mr. England due to concerns about her

   grade and opportunities to lift her grade. Previously, this was not a problem with Mr. England.

   Specifically, it was Ms. Boaz’s understanding that Mr. England’s policy that if a student missed

   one seminar, then the next seminar would replace the grade for the missed seminar. Ms. Boaz had

   missed a seminar, tried to make it up but was not allowed to do so by Mr. England – even though

   he allowed other students to make up the seminar.

          41.     On December 18, 2017, Ms. Pamela Boaz contacted Mr. England on behalf of Ms.

   Boaz, expressing concern about Ms. Boaz’s grade and Mr. England’s seminar policy, which

   discriminated against Ms. Boaz by not allowing her to make up a seminar that she had missed and

   that other similarly situated students were allowed to make up after they had missed it.

          42.     On December 19, 2017, Ms. Stacey Neumann (“Ms. Neumann”), an HHS School

   Counselor, contacted Ms. Pamela Boaz and asked her if the two of them could have a meeting




                                             Page 11 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 12 of 43




   along with Ms. Brady, Mr. England, and Ms. Boaz “to discuss expectations for second semester

   of AP English.”

          43.     Between December 13, 2017 and January 8, 2018, several emails were exchanged

   regarding the situation with Ms. Neumann. The emails addressed concerns that Mr. England was

   targeting Ms. Boaz.

          44.     Ultimately, Ms. Boaz ended up receiving a “C” grade in Mr. England’s AP

   Literature class and a “B” in Mr. England’s Journalism class during the 2017-18 year. Throughout

   middle school, Ms. Boaz was literally a straight “A” student with a perfect GPA. In all previous

   English and Journalism courses at HHS, including with Mr. England, she never received a grade

   lower than an “A.” Her ACT scores placed her into either the 94th or 97th percentiles. In short,

   she had a history of outstanding grades and academic performance. This continued in general and

   in Mr. England’s classes – until Ms. Boaz reported Mr. England’s conduct to Ms. Brady and was

   actively complaining about it along with her parents. Mr. England and Ms. Brady were engaged

   in an active pattern of retaliation against Ms. Boaz.

          45.     On January 8, 2018, Ms. Boaz formally requested a grade review for her Advanced

   Placement English Literature (“AP Literature”) and Journalism classes with Mr. England.

          46.     On January 9, Ms. Brady assured Ms. Boaz that she would look into issues with Mr.

   England when Ms. Brady returned from a medical absence. She further asked Ms. Boaz if she had

   reached out herself to Mr. England directly to address her concerns. Ms. Boaz informed her that

   both she and her mother had reached out to Mr. England in December, to no avail.

          47.     On January 16, Ms. Brady informed Mr. England that Ms. Boaz and her mother

   had filed an official request for a grade review.



                                              Page 12 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 13 of 43




          48.     On January 18, Ms. Brady asked Mr. Lance Boyd (“Mr. Boyd”) if he recalls

   whether Ms. Boaz came to Mr. England’s desk to try to take a quiz on multiple occasions when

   Mr. England was not there. Ms. Brady never informed Ms. Boaz of what Mr. Boyd disclosed.

          49.     On January 19, Mr. England thanked Ms. Brady for “tolerating his frustration with

   [the Boaz] situation.”

          50.     On January 26, Ms. Brady informed Ms. Boaz that she had completed her

   investigation of Ms. Boaz’s grades and that she would leave Mr. England’s grades undisturbed,

   thereby denying relief to Ms. Boaz.

          51.     On that same date, Ms. Pamela Boaz asked Ms. Brady to have another teacher

   observe Mr. England’s AP Literature seminar due to concerns regarding Mr. England’s conduct

   toward Ms. Boaz. Ms. Brady did not take action to make this happen.

          52.     On January 29, Ms. Brady informed Mr. England that she confirmed the grades that

   he gave to Ms. Boaz and would not change them.

          53.     On January 31, Ms. Boaz went to Mr. England’s class for intervention to make up

   an assignment she had missed the day before on an excused absence. Ms. Boaz called her mother

   after this intervention, sobbing so hard that the conversation revolved around her calming down

   and regaining control. The Boazes’ younger daughter had seen Ms. Boaz in the hallway crying

   and inquired with her parents about what was happening. Later that evening, Ms. Boaz indicated

   that Mr. England was once again making it impossible for her to make up an assignment, talking

   in circles, not answering direct questions and refusing to give her the work. Ms. Boaz sent him an

   email to clarify what was expected of her.




                                             Page 13 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 14 of 43




          54.     On February 7, Ms. Boaz once again went to Mr. England’s class for intervention.

   He once again harassed her to the point where she had to walk out of the classroom, leaving her

   backpack and belongings behind. She called her mother stating that she was having a panic attack

   following Mr. England’s treatment of her. Ms. Boaz was hyperventilating and crying so hard on

   the phone that her mother could hardly understand her. Ms. Pamela Boaz worked to calm Ms.

   Boaz down and asked her to get to class. Later that evening, Ms. Boaz informed Ms. Pamela Boaz

   that a paraprofessional named Ms. Kathy Carlow (“Ms. Carlow”) found her on the floor of a

   bathroom stall crying about 30 minutes later. She checked in on her and then returned to take her

   to the counselor’s office. Ms. Neumann, the counselor, met with Ms. Boaz after this incident. Ms.

   Neumann expressed extreme frustration at Mr. England’s continued behavior and problem-solved

   the situation with Jordan. Later that day, Ms. Aneyah Wood (“Ms. Wood”), who had witnessed

   Mr. England’s treatment of Ms. Boaz at intervention that morning, texted Ms. Boaz saying, “Mr.

   England was being stubborn and reluctant to let you make up the peer revision assignment. I

   thought that the way he was talking to you was rude and that I know everything you said wasn’t

   wrong (despite him claiming it to be) I cannot apologize for his behavior, but he was rude and no

   one deserves to be spoken to like that.” Ms. Pamela Boaz followed up with both Ms. Carlow and

   Ms. Neumann.

          55.     The following day, on February 8, another teacher, Mr. Ed Taylor (“Mr. Taylor”),

   noticed that Ms. Boaz wasn’t herself in his class. Ms. Boaz disclosed to Mr. Taylor some of the

   bullying behavior she was experiencing with Mr. England. (Ms. Boaz did not discuss any of the

   sexually related harassment she had suffered to Mr. Taylor because it was embarrassing). Mr.

   Taylor told her that they have been hearing these stories of Mr. England’s harassing behaviors for



                                             Page 14 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 15 of 43




   years, noting that “it always seems to be a high-achieving female student.” As Ms. Boaz was

   leaving class, Mr. Taylor told her she could start her own #MeToo movement. Mr. Taylor

   proceeded to tell her a former student’s name and told her this student also described the same

   behavior by Mr. England that Ms. Boaz is experiencing. Like Ms. Boaz, this former student was

   also the editor of the newspaper.

          56.     Ms. Boaz and her parents have spoken with this student’s family and have

   confirmed that they had addressed Mr. England’s bullying of their daughter five years ago in an

   administrative meeting in which Ms. Brady was present. Therefore, the Defendants, in whole or

   in part, have been on notice of Mr. England’s conduct, have behaved with deliberate indifference

   to it and how it was affecting Ms. Boaz, and such conduct by the Defendants was part of a policy,

   pattern or procedure.

          57.     On February 12, Ms. Pamela Boaz filed a police report with the Thornton Police

   Department due to Mr. England inappropriate and assaultive behavior against Ms. Boaz.

          58.     On February 13, Ms. Boaz had arrived in her AP Literature class and was

   approaching her desk. Ms. Boaz was forcefully “shoulder checked” from behind, which caused

   her to lose her balance. This rough physical contact had come from Mr. England pushing past her

   as he entered the classroom. This was not a brush of her shoulder as he passed, but a hit directly

   on her shoulder blade. He did not apologize, continued on his way, mumbling “oh, excuse me.”

   This was part of Mr. England’s retaliation against Ms. Boaz.

          59.     On February 13, Ms. Brady asked to meet with Mr. England.




                                             Page 15 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 16 of 43




          60.     On February 14, Mr. England thanked Ms. Brady for her insight and told her that

   he would meet with the District Twelve Educators’ Association (“DTEA”), which is the local

   teachers’ union, and “at the very least establish a cease and desist.”

          61.     On February 23, Ms. Cindy Douma (“Ms. Douma”), a District administrative

   assistant, asked Ms. Brady to send her any evaluations, counseling sessions or otherwise regarding

   Mr. England. That day, Ms. Brady informed Ms. Doumas that “there are no counseling sessions

   and or documents related to any progressive disciplinary action” regarding Mr. England.

          62.     During the spring 2018 semester, instead of removing Mr. England from Ms. Boaz

   and other students, the District moved Ms. Boaz to another school so she could access her AP

   Literature class there. This was a denial of access to education to Ms. Boaz based on her

   complaints about Mr. England and based on the retaliation of various Defendants.

          63.     On March 1, Ms. Boaz’s parents were forced to agree to move Ms. Boaz to another

   school to receive her AP Literature instruction – away from Mr. England. They stated that they

   “accepted an offered accommodation of (Ms. Boaz) attending another high school for her AP

   Literature class because it was the lesser of bad options – the other being remaining in the class

   with her harasser for an indeterminate amount of time.” The preferred option was to have Mr.

   England placed on administrative leave, but that did not happen at this point.

          64.     Also on March 1, Mr. Lee Peters (“Mr. Peters”), at that time the executive director

   of schools for the District, informed Mr. England that the District had received a complaint by a

   student (Ms. Boaz) based on District Superintendent Policy #8400 – nondiscrimination. Mr. Peters

   asked to set up a meeting with Mr. England. Mr. England informed Mr. Peters that he would meet




                                              Page 16 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 17 of 43




   with him on March 5 and would bring Mr. Dave Lockley (“Mr. Lockley”), a representative of the

   DTEA.

           65.    On March 14, Mr. Peters informed Ms. Brady and Mr. England that there was an

   ongoing investigation and that they were not to speak to other staff or students during that

   investigation. However, neither Ms. Brady nor Mr. England were placed on administrative leave,

   which would have ensured that they could not taint the investigation.

           66.    On March 20, Ms. Boaz – who had zero previous formal disciplinary history at

   HHS and who had never been truant – was given an attendance/truancy infraction. This was part

   of a deliberate retaliatory practice against Ms. Boaz.

           67.    On March 21, Mr. Peters informed Ms. Brady that he wanted to interview Mr. Matt

   Fiorenza (“Mr. Fiorenza”) and Ms. Tina Walters (“Ms. Walters”), two of Mr. England’s recent

   teaching partners. Mr. Peters also wanted to speak to three or four journalism students from Mr.

   England’s previous classes. Mr. Peters met with Mr. Fiorenza and Ms. Walters on March 22.

           68.    Also on March 21, the U.S. Office for Civil Rights (“OCR”) received a complaint

   filed on behalf of Ms. Boaz in which it was alleged that the District had discriminated against Ms.

   Boaz based on her gender. OCR opened an investigation. At that point, Mr. England still had not

   been placed on Administrative Leave and no Title IX investigation had been initiated by any of

   the Defendants.

           69.    On April 12, Mr. England removed Ms. Boaz from the class roster.

           70.    On April 16, District officials interviewed Ms. Boaz.

           71.    On April 18, Ms. Kristy Riccio (“Ms. Riccio”), informed Ms. Brady and Mr.

   England that Mr. England was being placed on administrative leave.



                                              Page 17 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 18 of 43




          72.     On August 30, 2018, the District completed its own investigation. It denied many

   of Ms. Boaz’s claims, but it did find several as founded:

                  a. “Mr. England failed to respect interpersonal boundaries with male and female

                      students including [Ms. Boaz], by invading their personal space (for example,

                      by stretching his arm across their shoulders);”

                  b. “Mr. England engaged in personal conversations with students unrelated to

                      District curriculum;”

                  c. “Mr. England drew an inappropriate picture on the board in the presence of his

                      AP Literature class;”

                  d. “Mr. England engaged in unprofessional discussion and commentary, including

                      commentary about ‘fishnet stockings’ and ‘what people wear on Colfax

                      Avenue,’ and that his commentary was specifically directed at the attire of a

                      student who was wearing fishnet stockings that day;” and

                  e. “Mr. England was rude and unprofessional towards [Ms. Boaz] on February 7,

                      2018.”

          73.     The District has an extensive history of Title IX violations, indicating a pattern,

   practice, policy or procedure by the Defendants of engaging in Title IX violations. On December

   1, 2017, the District, through Mr. Gdowski, its superintendent, entered into a Resolution

   Agreement with the U.S. Office for Civil Rights after the OCR found numerous violations by the

   District pertaining to Title IX. This was in OCR Case Number 08-17-1353.

          74.     The District also reached a Resolution Agreements with OCR in other civil rights

   cases in the past six years: Case Number 08-14-1205 and Case Number 08-13-1293.



                                              Page 18 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 19 of 43




          75.     On April 3, 2018, a local Denver news channel, 9NEWS, featured a news story

   about Stargate Charter School, which is within some level of control by the District. The headline

   was: “Civil rights complaints piling up against respected Thornton charter school.” The article

   indicated that “seven complaints were filed in the last two years with the Office of Civil Rights…”

   A recent news article in Denver newspaper Westword was headlined: “Thornton Charter School

   Faces Sexual Harassment, Discrimination Complaints.”


                                     IV.     LEGAL OVERVIEW

          76.     Section 1 of the Fourteenth Amendment to the United States Constitution provides

   that no State shall “deny to any person within its jurisdiction the equal protection of the laws.”

          77.     Consistent therewith, on June 23, 1972 the U.S. President signed the Title IX of the

   Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”). Pub. L. 92-318, Title IX,

   § 901. In pertinent part, Title IX provides, “No person in the United States shall, on the basis of

   sex, be excluded from participation in, be denied the benefits of, or be subjected to discrimination

   under any education program or activity receiving Federal financial assistance . . . .” 20 U.S.C. §

   1681(a). Title IX expressly contemplates within its nondiscrimination mandate “any public or

   private preschool, elementary, or secondary school . . . .” Id. at (c).

          78.     A state is not immune under the Eleventh Amendment to the United States

   Constitution from suit in Federal court for a violation of Title IX. 42 U.S.C. § 2000d-7.

          79.     Each Federal department and agency which is empowered to extend Federal

   financial assistance to any education program or activity, by way of grant, loan, or contract, is

   authorized to effectuate Title IX by way of rules, regulations, or orders. 20 U.S.C. § 1682.




                                               Page 19 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 20 of 43




          80.     The Office for Civil Rights, United States Department of Education regulations

   adopted pursuant to sections 1681 and 1682 at issue in this action are embodied in Chapter I of

   Subtitle B of Title 34 of the Code of Federal Regulations. Specifically, 34 C.F.R. § 106.31(b)

   prohibits recipients of Federal funds from:

          (1)     Treat[ing] one person differently from another in determining whether such
          person satisfies any requirement or condition for the provision of such aid, benefit,
          or service;
          (2)     Provid[ing] different aid, benefits, or services or provide aid, benefits, or
          services in a different manner;
          (3)     Deny[ing] any person any such aid, benefit, or service;
          (4)     Subject[ing] any person to separate or different rules of behavior, sanctions,
          or other treatment;
          (5)     Apply[ing] any rule concerning the domicile or residence of a student or
          applicant, including eligibility for in-state fees and tuition;
          (6)     Aid[ing] or perpetuat[ing] discrimination against any person by providing
          significant assistance to any agency, organization, or person which discriminates
          on the basis of sex in providing any aid, benefit or service to students or employees;
          (7)     Otherwise limit[ing] any person in the enjoyment of any right, privilege,
          advantage, or opportunity.

          81.     Each recipient of Federal funds must designate at least one employee to coordinate

   its efforts to comply with and carry out its responsibilities under Title IX. 34 C.F.R. § 106.8(a).

   This obligation includes any investigation of any complaint communicated to such recipient

   alleging its noncompliance with Title IX. Id. Each recipient must notify all its students of the

   name, office address, and telephone number of the responsible employee. Id. Further, recipients

   must adopt and publish grievance procedures providing for prompt and equitable resolution of

   student complaints alleging any action prohibited by Title IX. Id. at (b).

          82.     Whether or not a student files a complaint of alleged sexual misconduct or

   otherwise asks a school to take action, where a school knows or reasonably should know of an

   incident of sexual misconduct it must take steps to understand what occurred and to respond



                                             Page 20 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 21 of 43




   appropriately. U.S. Dept. of Educ., O.C.R., Revised Sexual Harassment Guidance: Harassment of

   Students by School Employees, Other Students, or Third Parties, p. 12 (Jan. 2001) (herein “2001

   Guidance”), available at https://tinyurl.com/yaeajxkz. In particular, when sexual misconduct is so

   severe, persistent, or pervasive as to deny or limit a student’s ability to participate in or benefit

   from the school’s programs or activities, then a hostile environment exists, and the school must

   respond. Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 631 (1999); 34 C.F.R. § 106.31(a).

          83.     Schools are required by the Title IX regulations to adopt and publish a policy

   against sex discrimination and grievance procedures providing for the prompt and equitable

   resolution of complaints of discrimination on the basis of sex. 2001 Guidance, p. 19. Accordingly,

   regardless of whether harassment occurred, a school violates this requirement of the Title IX

   regulations if it does not have those procedures and policy in place. Id.

          84.     “[W]hen sexual misconduct is so severe, persistent, or pervasive as to deny or limit

   a student’s ability to participate in or benefit from the school’s programs or activities, a hostile

   environment exists and the school must respond.” Q&A on Campus Sexual Misconduct, U.S. Dept.

   of Educ., Office for Civil Rights, Sept. 2017, p.1. “OCR considers a variety of related factors to

   determine if a hostile environment has been created . . . . OCR considers the conduct from both a

   subjective and objective perspective. In evaluating the severity and pervasiveness of the conduct,

   OCR considers all relevant circumstances[.]” Revised Sexual Harassment Guidance: Harassment

   of Students by School Employees, Other Students, or Third Parties, U.S. Dept. of Educ., Office for

   Civ. Rights, Jan. 2001, p. 5.

          85.     Title IX regulations do not prescribe particular procedures which a school must put

   in place, but whatever nondiscrimination policy the school effects must provide effective means



                                              Page 21 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 22 of 43




   for preventing and responding to sexual harassment. Davis v. Monroe Cnty. Bd. of Educ., 526 U.S.

   629, 631 (1999); 34 C.F.R. § 106.31(a). The OCR has identified a number of elements in

   evaluating whether a school’s grievance procedures are prompt and equitable, including whether

   the procedures provide for:

                •   Notice to students, parents of elementary and secondary students, and
                    employees of the procedure, including where complaints may be filed;
                •   Application of the procedure to complaints alleging harassment carried out
                    by employees, other students, or third parties;
                •   Adequate, reliable, and impartial investigation of complaints, including the
                    opportunity to present witnesses and other evidence;
                •   Designated and reasonably prompt timeframes for the major stages of the
                    complaint process;
                •   Notice to the parties of the outcome of the complaint; and
                •   An assurance that the school will take steps to prevent recurrence of any
                    harassment and to correct its discriminatory effects on the complainant and
                    others, if appropriate.

   2001 Guidance, p. 20.

          86.       In regulating the conduct of students and faculty to prevent or redress

   discrimination, schools must formulate, interpret, and apply their rules in a manner that respects

   the legal rights of students and faculty so as to protect academic freedom. 2001 Guidance, p. 22.

          87.       Although there is no specified timeframe under which a school must complete an

   action, an investigation must be completed within a reasonably prompt timeframe designated by

   an institution’s policy, conducted in a manner that is consistent with the institution’s policies and

   transparent to the accuser and accused with timely notice of meetings and equal access to

   information to be used during informal and formal disciplinary meetings and hearings. 34 C.F.R.

   § 668.46(k)(3)(i); 2001 Guidance, ps. 19-21.

          88.       An “equitable investigation” includes the following:




                                               Page 22 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 23 of 43




          In every investigation conducted under the school’s grievance procedures, the
          burden is on the school—not on the parties—to gather sufficient evidence to reach
          a fair, impartial determination as to whether sexual misconduct has occurred and,
          if so, whether a hostile environment has been created that must be redressed. A
          person free of actual or reasonably perceived conflicts of interest and biases for or
          against any party must lead the investigation on behalf of the school. Schools
          should ensure that institutional interests do not interfere with the impartiality of the
          investigation.

          An equitable investigation of a Title IX complaint requires a trained investigator to
          analyze and document the available evidence to support reliable decisions,
          objectively evaluate the credibility of parties and witnesses, synthesize all available
          evidence—including both inculpatory and exculpatory evidence—and take into
          account the unique and complex circumstances of each case. Any rights or
          opportunities that a school makes available to one party during the investigation
          should be made available to the other party on equal terms. Restricting the ability
          of either party to discuss the investigation (e.g., through “gag orders”) is likely to
          deprive the parties of the ability to obtain and present evidence or otherwise to
          defend their interests and therefore is likely inequitable. Training materials or
          investigative techniques and approaches that apply sex stereotypes or
          generalizations may violate Title IX and should be avoided so that the investigation
          proceeds objectively and impartially.

          Once it decides to open an investigation that may lead to disciplinary action against
          the responding party, a school should provide written notice to the responding party
          of the allegations constituting a potential violation of the school’s sexual
          misconduct policy, including sufficient details and with sufficient time to prepare
          a response before any initial interview. Sufficient details include the identities of
          the parties involved, the specific section of the code of conduct allegedly violated,
          the precise conduct allegedly constituting the potential violation, and the date and
          location of the alleged incident. Each party should receive written notice in
          advance of any interview or hearing with sufficient time to prepare for meaningful
          participation. The investigation should result in a written report summarizing the
          relevant exculpatory and inculpatory evidence. The reporting and responding
          parties and appropriate officials must have timely and equal access to any
          information that will be used during informal and formal disciplinary meetings and
          hearings.

   U.S. Dept. of Educ., O.C.R., Q&A on Campus Sexual Misconduct, p. 4 (Sept. 2017) (herein “2001

   Guidance”), available at https://tinyurl.com/y99osa9m (citations omitted).




                                              Page 23 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 24 of 43




                            V.      CLAIMS AND CAUSES OF ACTION

          A.      COUNT ONE: 20 U.S.C. § 1681(a) et seq. – Deliberate Indifference to Sexual
                  Harassment in Violation of Title IX of the Education Amendments of 1972 –
                  Against Adams 12 Five Star Schools

          89.     Plaintiff realleges all other paragraphs as if fully set forth herein.

          90.     A plaintiff must allege four factors to state a claim of school district liability under

   Title IX. She must allege that the district (1) had actual knowledge of, and (2) was deliberately

   indifferent to (3) harassment that was so severe, pervasive, and objectively offensive that it (4)

   deprived the victim of access to the educational benefits or opportunities provided by the school.

   Murrell v. Sch. Dist. No. 1, Denver, Colo., 186 F.3d 1238, 1246 (10th Cir. 1999) (citing Davis v.

   Monroe Cnty. Bd. of Educ., 526 U.S. 629, 638 (1999).

          91.     Title IX reaches institutions and programs that receive federal funds, 20 U.S.C. §

   1681(a), which may include nonpublic institutions, id. at (c), but it has been consistently been

   interpreted as not authorizing suit against school officials, teachers, and other wrongdoers,

   Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257 (2009).

          92.     Plaintiff was a District student. As a female, she is a member of a suspect class that

   has been historically an object of invidious discrimination.

          93.     The District, and the individual defendants, at all times relevant to this Complaint

   acted under color of state law. The District is a subdivision of Adams County, Colorado.

          94.     Since no later than November 19, 2014, the District had actual knowledge of, and

   have been deliberately indifferent to, repeated reports of a sexual harassment and assault (via

   unwanted touching) against Plaintiff, then subsequent retaliation against Plaintiff as more fully

   described above.



                                               Page 24 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 25 of 43




          95.     However, the District has had actual notice of Mr. England’s conduct much longer

   as it pertains to what he has done with or to other female students prior to what he did to Plaintiff.

          96.     As a direct and proximate result of Defendants’ deliberate indifference, Plaintiff

   was subjected to repeated bullying, ridicule, retaliation, and harassment at HHS, as more fully

   described above. The acts of bullying, harassment and retaliation were severe, pervasive, and

   objectively offensive.

          97.     These acts resulted in Plaintiff’s suffering further significant, severe, and ongoing

   emotional distress and mental anguish.

          98.     Defendants’ failure to take any action to stop the severe and pervasive bullying,

   ridicule, retaliation, and harassment at HHS, despite their authority and obligation to do so, was

   clearly unreasonable in light of known circumstances.

          99.     During all times relevant to the allegations herein, the District had a pattern and

   practice of Title IX non-compliance, as further explained above. Highlights include, by way of

   example and not limitation, other OCR cases and resolution agreements, and other widely-

   circulated news stories about Title IX violations and the District’s schools.

          100.    Despite the increased scrutiny from the OCR and public knowledge of the Title IX

   violations, the District shirked its Title IX oversight responsibilities. The District had actual

   knowledge of the Title IX violations at its schools. Additionally, the District reasonably should

   have known of what was happening at its schools and should have undertaken action to adequately

   train and investigate its employees. It did not do so under a reasonably prompt timeframe and

   District-wide Title IX-non-compliance issues persist.




                                              Page 25 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 26 of 43




          101.      Plaintiff was subjected to gender-based discrimination that was so severe, pervasive,

   and objectively offensive that she was denied access to educational opportunities and benefits.

   Plainly, the District elected to shelter a male teacher who repeatedly harassed Plaintiff several

   other female students, and every female student who was subjected to his hostile, offensive, and

   sexually suggestive comments in his classroom.

          102.      Mr. England happened to be Ms. Romero’s brother. Ms. Romero was charged with

   assistance in the investigation into him. Ms. Romero had an obvious conflict of interest, and she

   should not have been involved with investigating her brother. The sexual harassment complaints

   against him ought to have been referred to a neutral third-party. This was not an equitable

   investigation.

          103.      Plaintiff continues to suffer from considerable anxiety and emotional distress

   regarding her experience, safety, and well-being. Also, her collegiate prospects were diminished

   by a lower GPA that was the result of the District’s retaliatory conduct.

          104.      Plaintiff’s rights to attend classes of her choice and advance in her chosen

   educational institution have been violated. The District changed Plaintiff’s placement, but it

   should have removed Mr. England through paid administrative leave pending investigation instead.

          105.      Defendants by their separate treatment of similarly or equally situated students on

   the basis of sex have engaged in unlawful and invidious discrimination.

          106.      Plaintiff has suffered damages as a result of Defendants’ deliberate indifference.

          107.      Defendants’ rules, regulations, policy, practice, or procedures have no reasonable

   relationship to the District’s stated educational goals or policies, no practical application to the




                                               Page 26 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 27 of 43




   performance and education of students, and is not necessary to the orderly and efficient instruction

   process.


          B.      COUNT TWO: 20 U.S.C. § 1681(a) et seq. – Retaliation in Violation of Title
                  IX of the Education Amendments of 1972 – Against Adams 12 Five Star
                  Schools

          108.    Plaintiff realleges all other paragraphs as if fully set forth herein.

          109.    20 U.S.C. § 1681(a) provides that: No person in the United States shall, on the basis

   of sex, be excluded from participation in, be denied the benefits of, or be subjected to

   discrimination under any education program or activity receiving Federal financial assistance. . .

          110.    In September of 2017, Plaintiff attempted to discuss Mr. England’s alleged

   misconduct with Ms. Brady via email and in person shortly thereafter.

          111.    Plaintiff’s approaching Defendant Brady, who is a school principal, is a protected

   activity within Title IX.

          112.    Shortly after bringing her concerns regarding Mr. England to Ms. Brady, Plaintiff

   was subjected to increasingly severe, retaliatory, and outrageous conduct by Mr. England.

          113.    As the Fall 2017 semester progressed, Mr. England’s inappropriate conduct toward

   Plaintiff reached a point that Plaintiff felt she had no choice but to drop her Journalism class, which

   had previously been one of her passions.

          114.    Around the same time, Plaintiff’s grades in classes taught by Mr. England began to

   inexplicably drop with no apparent connection to the quality of her coursework.

          115.    During the Spring 2018 semester Mr. England’s misconduct again increased in

   severity, reaching the point where his abusive behavior would cause Plaintiff to have panic attacks

   requiring her to spend extended periods of time in the school bathroom trying to compose herself.


                                               Page 27 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 28 of 43




           116.   During one such panic attack, Plaintiff was discovered in a distraught state by Ms.

   Kathy Carlow, a school employee, who helped Plaintiff calm down and took her to speak to Ms.

   Stacey Neumann, a school counselor, to better remedy the situation.

           117.   Mr. England’s retaliatory acts culminated on or about February 13, 2018, when he

   forcefully shoulder checked Plaintiff from behind in full view of Plaintiff’s classmates.

           118.   Shortly after this incident, Plaintiff was removed from Mr. England’s Advanced

   Placement Literature class and placed in a similar class at Legacy High School, which is in

   Broomfield, Colorado and located approximately five miles from Horizon High School. This

   partially kept Ms. Boaz from HHS, the only high school she had attended previously, and it kept

   her away from her friends and familiar instruction.

           119.   This purported accommodation by the District created an undue and unnecessary

   hardship for Plaintiff while allowing Mr. England to maintain his position with no adverse action

   despite both HHS and District administrators having actual notice of his misconduct. The District

   later admitted after investigation Mr. England’s conduct was improper.

           120.   The District received actual notice of the retaliatory conduct described in this

   Complaint on or about March 21, 2018. It did not promptly or equitably investigate and resolve

   the Title IX issues identified. Indeed, it did not complete the investigation until the end of the

   following summer, long after issues germane to the OCR Complaint came and went. Five months

   is too long.

           121.   The preceding allegations were directly and proximately caused by the District and

   Ms. Brady and Mr. England retaliating against Plaintiff for complaining about Mr. England’s




                                             Page 28 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 29 of 43




   misconduct as evidenced by the substantial increase in frequency and severity of inappropriate

   behavior following Plaintiff’s initial complaint to Ms. Brady.

           122.    This retaliation by Defendants constitutes a per se intentional violation of Title IX

   under clearly established Supreme Court precedent.

           123.    Defendant Adams 12 Five Star Schools is not entitled to immunity as the receipt of

   federal funding under Title IX is conditioned on a clear, unambiguous, and unequivocal waiver

   thereof. Such waiver does not exist.

           124.    Because Defendants’ retaliation is an intentional violation of Title IX, Plaintiff is

   entitled to monetary damages.

           125.    Plaintiff is also entitled to attorneys’ fees and costs pursuant to 42 U.S.C. § 1988(b),

   pre-judgment interest, and costs as allowable by federal law.


           C.      COUNT THREE: 42 U.S.C. § 1983 – Sex Discrimination in Violation of the
                   Due Process and Equal Protection Clauses – against Mr. England

           126.    Plaintiff realleges all other paragraphs as if fully set forth herein.

           127.    42 U.S.C. § 1983 provides that: “Every person, who under color of any statute,

   ordinance, regulation, custom or usage of any state or territory or the District of Columbia subjects

   or causes to be subjected any citizen of the United States or other person within the jurisdiction

   thereof to the deprivation of any rights, privileges or immunities secured by the constitution and

   law shall be liable to the party injured in an action at law, suit in equity, or other appropriate

   proceeding for redress . . . .”

           128.    Plaintiff is a citizen of the United States and Mr. England is a person for the

   purposes of 42 U.S.C. § 1983.



                                                Page 29 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 30 of 43




          129.    At all relevant times Mr. England was acting under the color of state law in his

   capacity as a teacher at a public school.

          130.    As the alleged conduct occurred during school hours and, on many occasions, while

   Plaintiff was attending classes taught by Mr. England, his acts were conducted within the scope of

   his employment.

          131.    The Equal Protection Clause requires states to treat an individual in the same

   manner as others in similar conditions and circumstances.

          132.    Plaintiff has a clearly recognized, protected interest in her right to an education free

   from sex-based discrimination.

          133.    Mr. England’s inappropriate conduct of a sexual nature was of such severity that it

   created a hostile classroom environment, and Ms. Smiley’s and Ms. Brady’s failure to investigate

   and discipline Mr. England contributed to this environment.

          134.    The hostile environment created by Mr. England forced Plaintiff to withdraw from

   a Journalism class taught by Mr. England and had other adverse effects on Plaintiff’s academic

   performance, thereby depriving Plaintiff of her protected interest in a right to an education free of

   sex-based discrimination and caused her other damages.

          135.    Additionally, Mr. England violated Plaintiff’s right to be free from bodily intrusion

   by his frequent placement of his hands on Plaintiff’s shoulders, as well as when he shoulder-

   checked Plaintiff in retaliation to her report of him to his superiors.

          136.    Mr. England is not entitled to qualified immunity for his discriminatory acts.




                                               Page 30 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 31 of 43




           137.    As a direct and proximate result of Mr. England’s conduct, Plaintiff was deprived

   of her constitutional rights and suffered other damages, including severe emotional distress

   entitling her to compensatory and special damages, in amounts to be determined at trial.

           138.    Plaintiff is entitled to attorneys’ fees and costs pursuant to 42 U.S.C. § 1983, pre-

   judgment interest, and costs as allowable by federal law.

           139.    Plaintiff is also entitled to punitive damages against Mr. England pursuant to 42

   U.S.C. § 1983, as Mr. England acted maliciously, willfully, or with a reckless and wanton disregard

   for Plaintiff’s constitutional rights.


           D.      COUNTS FOUR AND FIVE: 42 U.S.C § 1983 – Deliberate Indifference to
                   Sex Discrimination in Violation of the Equal Protection Clause of the
                   Fourteenth Amendment – Against Ms. Brady and Ms. Smiley

           140.    Plaintiff realleges all other paragraphs as if fully set forth herein.

           141.    42 U.S.C. § 1983 provides that: Every person, who under color of any statute,

   ordinance, regulation, custom or usage of any state or territory or the District of Columbia subjects

   or causes to be subjected any citizen of the United States or other person within the jurisdiction

   thereof to the deprivation of any rights, privileges or immunities secured by the constitution and

   law shall be liable to the party injured in an action at law, suit in equity, or other appropriate

   proceeding for redress.

           142.    The Equal Protection Clause requires the government to treat an individual in the

   same manner as others in similar conditions and circumstances regardless of gender.

           143.    Plaintiff is a citizen of the United States and Ms. Brady and Ms. Smiley are persons

   for the purposes of 42 U.S.C. § 1983.




                                                Page 31 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 32 of 43




          144.     At all relevant times Ms. Brady and Ms. Smiley were acting under the color of state

   law in their capacity as principals at a public school.

          145.     As Ms. Brady and Ms. Smiley’s position affords them supervisory and disciplinary

   authority over teachers, their acts and omissions were conducted within the scope of their

   employment.

          146.     Plaintiff has a clearly established, recognized protected right to an education free

   from sex-based discrimination.

          147.     Plaintiff’s mother informed Ms. Smiley of Mr. England’s conduct, and she failed

   to act appropriately to address it. She failed to act despite Title IX requiring action.

          148.     Plaintiff attempted to speak to Ms. Brady about Mr. England’s conduct on multiple

   occasions. Likewise, she failed to address it despite Title IX obligations.

          149.     Ms. Smiley and Ms. Brady were the appropriate persons for Plaintiff to approach

   with these concerns pursuant to District Policy 4110 (8.1).

          150.     Ms. Smiley’s inaction led to Mr. England’s conduct against Ms. Boaz to continue,

   unchecked, for an extended period. Ms. Smiley’s inaction was part of a pattern of deliberate

   indifference.

          151.     During meetings Ms. Brady would act uninterested and trivialize these allegations,

   dismissing concerns raised by Plaintiff and other students with statements such as “jokes do not

   make someone a creep” and normalizing Mr. England’s conduct by attributing complaints to the

   difficulties of being a woman in the newsroom.




                                               Page 32 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 33 of 43




               152.   Ms. Brady’s dismissal of and attempts to avoid hearing Plaintiff’s allegations

   against Mr. England indicate a deliberate indifference to being alerted to possible sexual

   misconduct by one of her subordinates.

               153.   In addition to her failure to take appropriate action within her capacity as a school

   principal, Ms. Brady failed to report these allegations against Mr. England to the District’s Chief

   Human Resources Officer in violation of District Policy 5540 (4.0). Ms. Smiley similarly failed

   to properly report.

               154.   This deliberate indifference and failure to report by Ms. Smiley and Mrs. Brady

   allowed a hostile classroom environment to flourish as Mr. England’s inappropriate and sexualized

   conduct continued and increased in violation of Title IX.

               155.   The hostile environment was facilitated by Ms. Brady and Ms. Smiley’s deliberate

   indifference to serious misconduct, and it deprived Plaintiff of her recognized interest in her right

   to an education free from sex-based discrimination causing her other damages.

               156.   Ms. Brady and Ms. Smiley are not entitled to qualified immunity for their alleged

   acts and omissions as Plaintiff’s rights are clearly established under statutes and regulations

   enacted under the aegis of the Equal Protection Clause.

               157.   As a direct and proximate result of Ms. Smiley and Ms. Brady’s conduct, Plaintiff

   was deprived of her constitutional rights and she suffered other damages, including severe

   emotional distress, entitling her to compensatory and special damages in amounts to be determined

   at trial.

               158.   Plaintiff is entitled to attorneys’ fees and costs pursuant to 42 U.S.C. § 1983, pre-

   judgment interest, and costs as allowable by federal law.



                                                 Page 33 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 34 of 43




          159.    Plaintiff is also entitled to punitive damages against Ms. Brady and Ms. Smiley

   pursuant to 42 U.S.C. § 1983 as Defendants Brady and Smiley acted maliciously, willfully, or with

   a reckless and wanton disregard for Plaintiff’s constitutional rights.


          E.      COUNTS SIX THOUGH TWELVE: 28 U.S.C. § 1983 Claim – Against All
                  Defendants Except Mr. England (see above)

          160.    Plaintiff realleges all other paragraphs as if fully set forth herein.

          161.    This Complaint alleges the deprivation of rights afforded under the Fourteenth

   Amendment to the United States Constitution, and Title IX, rights clearly established, as more

   fully described in Murrell v. Sch. Dist. No. 1, Denver, Colorado, 186 F.3d 1238, 1250-52 (10th

   Cir. 1999) (discussing qualified immunity), rights about which the District and its agents and

   employees were acutely aware.

          162.    A local board’s resolution of individual cases inherently implicates its ability to

   control instruction. Bd. of Educ. of Sch. Dist. No. 1 in City & Cnty. of Denver v. Booth, 987 P.2d

   639, 649 (Colo. 1999). As a corollary, generally applicable law triggers control of instruction

   concerns when applied to specific local board decisions likely to implicate important educational

   policy. Id. Local board discretion can be restricted or limited in such circumstances by statutory

   criteria and/or judicial review. Id.

          163.    As noted above, the District has a widespread custom, policy, or practice of sex-

   based discrimination. It has not properly implemented Title IX, despite numerous prior violations.

          164.    District has, at least on paper, a Title IX policy likely meeting Title IX muster. That

   written policy is not followed; rather, violating Title IX is the informal custom amounting to a

   widespread practice that is so well-settled as to constitute a custom or usage with the force of law.



                                               Page 34 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 35 of 43




   Indeed, the District’s custom was widespread—evidenced by failures to conform its policies in

   practice to Title IX at its schools and, more particularly, at HHS.

          165.    In botching its obligations under Title IX, the conduct by the Entity Defendants and

   Individual Defendants, other than Mr. England, was the moving force behind Plaintiff suffering

   her constitutional deprivations.

          166.    The District Board of Education is the policymaking body for the District. The

   District and its Board of Education had actual knowledge of the District’s system-wide Title IX

   violations by and through their receipt of various OCR complaints concerning Title IX violations

   but failed to put in place processes and procedures to ensure compliance therewith, in practice, in

   violation of Title IX and it likewise failed to supervise the District’s compliance.

          167.    Mr. Gdowski, Ms. Brady, Ms. Romero and Ms. Smiley implemented the District’s

   informal policy of Title IX violations in practice. Mr. Gdowski was a final policymaker for the

   District as it relates to implementing district-wide Title IX processes and procedures as

   superintendent. Ms. Brady, Ms. Smiley, and Ms. Romero were final policymakers for the District

   as it relates to implementing Title IX processes and procedures in practice at HHS. The Board

   delegated its Title IX implementation from itself to Mr. Gdowski, and, in turn, to Ms. Brady and

   Ms. Romero.

          168.    The Board was aware of Mr. Gdowski, Ms. Brady, and Ms. Romero’s conduct, as

   such, their conduct may fairly be attributable to the Board.

          169.    The Board failed to adequately train and supervise Mr. Gdowski, Ms. Brady, and

   Ms. Romero regarding the District’s Title IX obligations. Title IX issues in schools are a

   commonplace or usually occurring circumstance with which a school must deal. Hence, the



                                              Page 35 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 36 of 43




   Board’s failure to adequately train subordinates demonstrates a deliberate indifference on the part

   of the Board toward prompt and equitable treatment and investigations concerning the students

   with whom faculty interact, as more fully described above.

          170.    The Title IX breaches illuminated above caused Plaintiff’s suffering and damages.

   The Entity Defendants and Individual Defendants, excepting Mr. England, had actual knowledge

   of Mr. England’s sexually hostile conduct on previous occasions but did nothing about his conduct.

   Hence, they tacitly condoned his conduct.

          171.    The District, its Board of Education, Mr. Gdowski, Ms. Smiley, Ms. Romero and

   Ms. Brady failed to adequately train or supervise employees, particularly Mr. England. These

   defendants had actual knowledge of District written policy, State law, and Title IX obligations, but

   they deliberately failed to follow these policies and law, as was their informal custom. Their

   failures caused Plaintiff injury.

          172.    The District’s informal policy was closely related to Plaintiff’s federally protected

   right under Title IX. In other words, the District’s policy was the moving force behind the injury

   to Plaintiff’s constitutionally protected rights under Title IX.


          F.      COUNT THIRTEEN: Common-law Battery – Against Mr. England

          173.    Plaintiff realleges all other paragraphs as if fully set forth herein.

          174.    Mr. England’s shoulder-check and placement of his hands on Plaintiff’s shoulders,

   as more fully described above, resulted in physical contact with Plaintiff.

          175.    Mr. England intended to make harmful or offensive physical contact with Plaintiff

   on these occasions.

          176.    These contacts were indeed harmful or offensive.


                                               Page 36 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 37 of 43




          177.    The contact caused Plaintiff to suffer damages, including but not limited to physical

   and mental pain and suffering, inconvenience, emotional stress, fear, anxiety, embarrassment,

   humiliation, impairment of the quality of life, in an amount to be proven at trial.


          G.      COURT FOURTEEN: Common-law Intentional Infliction of Emotional
                  Distress – Against Mr. England

          178.    Plaintiff realleges all other paragraphs as if fully set forth herein.

          179.    Mr. England engaged in extreme and outrageous conduct, as more fully described

   above. His conduct at school and what he did to Plaintiff, a young, female student, in engaging in

   a prolonged pattern of ridiculing and berating her in an overly-sexualized manner, was so extreme

   in degree that a reasonable member of the community would regard such conduct as atrocious,

   going beyond all possible bounds of decency and utterly intolerable in a civilized community.

          180.    Mr. England undertook his campaign of retribution specifically intending to

   retaliate for Plaintiff’s report his inappropriate, overly-sexualized behavior. He undertook these

   actions knowing that severe emotional distress would result from his chosen course of action, or

   at a minimum he reasonably should have known his conduct was certain or substantially certain to

   result in emotional distress, given his actual knowledge of Plaintiff.

          181.    As a result of Mr. England’s conduct, Plaintiff suffered severe emotional distress,

   so much so that Plaintiff broke down in tears immediately after a particularly egregious outburst,

   and HHS personnel undertook immediate action to attempt to make her feel better. This HHS

   employee agreed this singular incident was, at a minimum, inappropriate. Eventually, as the abuse

   mounted, Plaintiff began to suffer panic attacks over the course of a prolonged period.




                                               Page 37 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 38 of 43




           182.    Prior to and during Mr. England’s campaign, he had knowledge of Plaintiff’s

   particular susceptibilities to emotional distress by reason of her youth. Mr. England was in a

   position of power as Plaintiff’s teacher, in control of her grades and her future collegiate

   prospects—moreover her future. He publicly harassed her, in front of other students. He knew

   the overly-sexualized content of his comments troubled her. Yet, with that knowledge, he

   deliberately chose to continue his overly-sexualized barrage.

           183.    Mr. England was not exercising legal rights afforded to him as a teacher; rather,

   Title IX prohibits what he did.


           H.      COUNT FOURTEEN THROUGH TWENTY-ONE: Discrimination in Place
                   of Public Accommodation under C.R.S. § 24-34-601 – Against All Defendants

           184.    Plaintiff realleges all other paragraphs as if fully set forth herein.

           185.    Pursuant to the Colorado Anti-discrimination Act, C.R.S. § 24-34-401 et seq. (the

   “CADA”), discrimination on the basis of sex is prohibited. C.R.S. § 24-34-601(2)(a). The CADA

   likewise prohibits retaliation. Id. at (2.5).

           186.    HHS is a place of public accommodation as contemplated by the CADA. See C.R.S.

   § 24-34-601 (“an educational institution”).

           187.    Each defendant is a “person” subject to liability as contemplated by the CADA.

   See C.R.S. § 24-34-602(1)(b); accord C.R.S. § 24-34-402(1)(e)(I).              To the extent that the

   individual defendants are shielded from liability for discriminatory conduct under federal law, if

   at all, they are not immune from personal liability under the CADA.




                                                   Page 38 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 39 of 43




          188.    Relief authorized by the CADA includes injunctive relief, C.R.S. §§ 24-34-605, 24-

   34-306(9), and penalties of not less than fifty dollars nor more than five hundred dollars per each

   violation of the CADA, C.R.S. § 24-34-602.

          189.    Because each Defendant has Title IX obligations, each Defendant is culpable per

   violation whether by affirmative conduct or nonfeasance. Each violation flows up the District’s

   organizational chart because the District had actual knowledge of Mr. England’s propensities but

   did nothing to correct the situation, despite the affirmative obligation to do so. Hence, Mr. England

   acted intentionally, whereas the remaining Defendants acted with deliberate indifference.

          190.    As more fully described above, the defendants violated Plaintiff’s rights under the

   CADA by discriminating against her on the basis of sex and later retaliating against her on the

   basis of sex, as well as having a duty to effect Title IX and breaching that duty.

          191.    As a result, Plaintiff suffered the full and equal enjoyment of the services, facilities,

   privileges, advantages, and/or accommodations of HHS on the basis of sex as contemplated by the

   CADA. See C.R.S. § 24-34-601(2)(a).


          I.      COUNT TWENTY-TWO: Common-law Negligence – Against Mr. England

          192.    Plaintiff realleges all other paragraphs as if fully set forth herein.

          193.    Mr. England owed a duty to HHS students, and most specifically to Plaintiff, to

   teach his classes and act in a non-discriminatory manner.

          194.    Mr. England breached that duty, as more fully set forth above.

          195.    The breach of that duty caused Plaintiff damages, including but not limited to

   consequential damages, for instance the cost of gas while driving to another high school, as well




                                               Page 39 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 40 of 43




   as emotional stress, fear, anxiety, embarrassment, humiliation, impairment of the quality of life, in

   an amount to be proven at trial.

          196.    Plaintiff’s damages were proximately caused by Mr. England’s breach of his non-

   discrimination duty.


          J.      COUNTS TWENTY-THREE TO TWENTY NINE: Common-law Negligent
                  Supervision/Retention – Against Entity Defendants and Individual
                  Defendants Except Mr. England

          197.    Plaintiff realleges all other paragraphs as if fully set forth herein.

          198.    To establish liability, the plaintiff must prove that the employer has a duty to

   prevent an unreasonable risk of harm to third persons to whom the employer knows or should have

   known that the employee would cause harm. Keller v. Koca, 111 P.3d 445, 448 (Colo. 2005).

          199.    While there generally is no duty to control another, Perreira v. State, 768 P.2d 1198,

   under special circumstances the law does impose a duty to protect others from injury, id. A duty

   is imposed in such situations of nonfeasance where a special relationship exists between the

   defendant and a third-party wrongdoer and the potential victim of the wrongdoer’s action, giving

   rise to an affirmative protective duty. Id.

          200.    In addition to the existence of a special relationship, a court may appropriately

   consider other factors in determining the existence and scope of a legal duty, including the

   foreseeability of harm from the failure to take protective action for the benefit of others. Id. Other

   factors include the social utility of the actor’s conduct, the magnitude of the burden of guarding

   against the injury, the consequences of placing that burden upon the actor, and any other relevant

   factors based on the competing individual and social interests implicated by the facts of the case.

   Id.


                                                 Page 40 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 41 of 43




          201.    Here, there is a special relationship among the parties, that of school-teacher-

   student under Title IX. Accord C.R.S. § 13-80-103.7(3.5)(a). Additionally, Title IX and the

   CADA cumulatively set forth an individual, affirmative duty to eradicate sex-based discrimination

   in Colorado schools on the part of school employees and supervisors. Hence, all Defendants have

   an affirmative duty to eradicate sex-based discrimination at HHS.

          202.    Defendants, despite actual knowledge through Plaintiff’s complaints regarding the

   sex-based discrimination above, breached that duty from and individual and entity level. The

   entity Defendants were required to conduct a Title IX investigation and place Mr. England on paid

   administrative leave before he could retaliate against Plaintiff, which he ultimately did.

          203.    The breach of the nondiscrimination duty caused Plaintiff to suffer damages.

          204.    Plaintiff’s damages were proximately caused by Defendants’ nonfeasance.


          K.      COUNT THIRTY: Declaratory and Injunctive Relief

          205.    Plaintiff realleges all other paragraphs as if fully set forth herein.

          206.    This is a civil rights suit in part requesting declaratory relief and injunctive relief

   pursuant to 42 U.S.C. § 1983 and 28 U.S.C. §§ 2201-2202 brought by Plaintiff to enjoin the

   discriminatory conduct alleged above.

          207.    As evidenced by the District’s official results from its internal investigation and

   this Complaint, an actual controversy exists between the parties as to whether the Defendants

   violated Title IX, and therefore an actual justiciable controversy is involved.

          208.    Plaintiff requests declaratory judgment enter in her favor and against the

   Defendants that: Defendants’ rules, regulation, policy, and procedures are unconstitutional and




                                               Page 41 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 42 of 43




   void; and Defendants have under color of law and deprived her of her rights, privileges, and

   immunities as guaranteed by the Constitution and Laws of the United States.

          209.    Plaintiff further requests that the Court: (1) issue a temporary restraining order and

   a preliminary injunction pursuant to F.R.C.P. 65, ordering Defendants, their officers, agents,

   employees, successors, attorneys, and all those in active concert or participation with them to

   refrain immediately and pending the final hearing and determination of this action from

   discriminatory conduct; (2) issue a permanent injunction perpetually enjoining and restraining

   Defendants, their officers, agents, employees, successors, attorneys, and all those in active concert

   or participation with them, of the conduct complained; (3)           award to Plaintiff costs and

   disbursements, as well as reasonable attorney’s fees; and (4) award Plaintiff such other and further

   relief as this Court may deem proper, including but not limited to requiring Defendants to effect

   proper training to prevent the recurrence of such conduct in their hiring, firing, training and

   educational policies and procedures.

          210.    Plaintiff, requests that judgment enter in her favor and against the Defendants

   jointly and severally, in an amount to be determined by a judge or jury and that the Court also

   award the Plaintiff her legal fees and costs incurred in pursuing this action.


                                           VI.     DAMAGES

          211.    The Defendants’ discriminatory and retaliatory conduct described above have

   caused the plaintiff the following damages:

          a. Emotional upset, stress, and anxiety in an amount to be established at trial; and

          b. Out-of-pocket expenses, litigation costs, and attorney fees in amounts to be

              established at trial.


                                              Page 42 of 43
Case 1:18-cv-02904-WYD-STV Document 1 Filed 11/13/18 USDC Colorado Page 43 of 43




           212.    Defendant’s violation of Title IX was willful, entitling the plaintiff to an award of

   punitive damages to the fullest extent permitted by law.



                                    VII.     REQUEST FOR RELIEF

       Plaintiff requests that the court enter judgment in her favor and against Defendants as follows:

           213.    Awarding the Plaintiff general damages for emotional distress in an amount to be

   established at trial;

           214.    Punitive damages, pursuant to 42 U.S.C. § 1981, 2000(e), in the maximum amount

   permitted by law;

           215.    Awarding the Plaintiff statutory and reasonable attorney fees, litigation expenses,

   and costs incurred in this action;

           216.    Awarding the Plaintiff prejudgment interest;

           217.    Declaratory relief; and

           218.    Awarding the Plaintiff any additional and further relief that the court finds equitable,

   appropriate, or just.



                  PLAINTIFF REQUESTS A JURY ON ALL ISSUES SO TRIABLE



   s/ Igor Raykin
   Igor Raykin, Esq.
   Kishinevsky & Raykin, Attorneys at Law
   2851 South Parker Road, Suite 150
   Aurora, CO 80014
   Telephone: (720) 748-8888
   E-mail: igor@coloradolawteam.com
   Attorney for Plaintiff


                                               Page 43 of 43
